United States Court of Appeals
                      For the First Circuit


No. 00-2352

              CATHERINE GONZALEZ, INDIVIDUALLY AND AS
               PARENT GUARDIAN AND NEXT FRIEND OF THE
                       MINOR CHILD KIANA RIOS,

                       Plaintiff, Appellant,

                                v.

                     UNITED STATES OF AMERICA,

                       Defendant, Appellee.



                           ERRATA SHEET


     The opinion of this Court issued on, April 1, 2002, is amended

as follows:

     Page 9, replace the text in lines 18-20 with the following:
"This court uses different standards of review in evaluating a
district court's dismissal for lack of subject matter jurisdiction
under Fed. R. Civ. P. 12(b)(1), depending on the circumstances.
See Valentín v. Hosp. Bella Vista, 254 F.3d 358, 362-63 (1st Cir.
2001). Here, however, the plaintiff's challenge focuses on pure
(or nearly pure) questions of law, and thus engenders de novo
review. See id."

     Page 10, delete the text on lines 10-13 beginning "A Rule
12(b)(1) . . . (D. Mass. 1998)." and replace with the following
text: "A Rule 12(b)(1) motion is sometimes transformed into a Rule
56 motion where jurisdictional issues cannot be separated from the
merits of the case. See Valentín, 254 F.3d at 363 & n.3."